



Exhibit 10.15




FULTON FINANCIAL CORPORATION
AMENDMENT NO. 1 TO
2011 DIRECTORS’ EQUITY PARTICIPATION PLAN
This Amendment No. 1 amends the Fulton Financial Corporation 2011 Directors’
Equity Participation Plan, effective beginning April 28, 2011 (the “Plan”).
WHEREAS, Fulton Financial Corporation (the “Company”) desires to amend the Plan
to: (a) revise the definition of “Change in Control” to harmonize such
definition with the definition used in the Company’s agreements with executive
officers and other employees; and (b) add restricted stock units (RSUs”) to the
types of awards that may be granted under the Plan, and incorporate such RSUs
into all applicable provisions of the Plan.
WHEREAS, pursuant to Section 7.1 of the Plan, the Board of Directors of the
Company has the authority to make such an amendments to the Plan.
WHEREAS, the Board also desires to amend the Plan to provide the Human Resources
Committee of the Board of Directors (the “Committee”) with the ability to amend,
modify or suspend the Plan or any provisions thereof.
WHEREAS, the Board has received advice from the Company’s counsel and outside
counsel that the amendments do not require the approval of shareholders under
existing laws, rules and regulations of the Securities and Exchange Commission
or NASDAQ.
WHEREAS, the Board of Directors of the Company has approved the amendments to
the Plan.
NOW, THEREFORE, the Plan is hereby amended effective as of January 1, 2018 as
follows.
1.
Section 1.2(d) is hereby amended and restated to read in its entirety as
follows:

“(d)     “Change in Control” of the Company shall be deemed to have occurred
when:
(i) during any period of not more than thirty-six (36) months, individuals who
constitute the Board as of the beginning of the period (the “Incumbent
Directors”) cease for any reason to constitute at least a majority of the Board,
provided that (1) any person becoming a director subsequent to the beginning of
the period, whose nomination for election or appointment was approved by a vote
of at least two-thirds of the Incumbent Directors then on the Board (either by a
specific vote or by approval of the Company’s proxy statement in which such
person is named as a nominee for director, without written objection to such
nomination) shall be an Incumbent Director; and (2) no individual initially
nominated or appointed as a result of an actual or publicly threatened election
contest or pursuant to a negotiated agreement with respect to directors or as a
result of any other actual or publicly threatened solicitation of proxies by or
on behalf of any person other than the Board shall be deemed to be an Incumbent
Director;
(ii) the acquisition by any person (as such term is defined in Section 3(a)(9)
of the Securities Exchange Act of 1934, as amended from time to time, or any
successor thereto, and the applicable rules and regulations thereunder (the
“Exchange Act”) and as used in





--------------------------------------------------------------------------------





Sections 13(d)(3) and 14(d)(2) of the Exchange Act) of beneficial ownership (as
such term is defined in Rule 13d-3 under the Exchange Act), of the Company’s
capital stock entitled to thirty percent (30%) or more of the outstanding voting
power of all capital stock of the Company eligible to vote for the election of
the Board (“Voting Securities”); provided, however, that the event described in
this paragraph (b) will not be deemed to be a Change in Control by virtue of the
ownership, or acquisition, of Voting Securities: (1) by the Company or an
Affiliate, including purchases pursuant to a stock repurchase plan, (2) by any
employee benefit plan (or related trust) sponsored or maintained by the Company
or an Affiliate, (3) by any underwriter temporarily holding securities pursuant
to an offering of such securities, or (4) pursuant to a Non-Qualifying
Transaction (as defined in paragraph (iii) of this definition);
(iii) the consummation of a merger, consolidation, division, statutory share
exchange, or any other transaction or a series of transactions outside the
ordinary course of business involving the Company (a “Business Combination”),
unless immediately following such Business Combination: (1)  more than fifty
percent (50%) of the total voting power of (x) the entity resulting from such
Business Combination, or (y) if applicable, the ultimate parent corporation that
directly or indirectly has beneficial ownership of at least ninety-five percent
(95%) of the voting power of such resulting entity (either, as applicable, the
“Surviving Entity”), is represented by Voting Securities that were outstanding
immediately prior to such Business Combination (or, if applicable, is
represented by shares into which such Voting Securities were converted pursuant
to such Business Combination), and such voting power among the holders thereof
is in substantially the same proportion as the voting power of such Voting
Securities among the holders thereof immediately prior to the Business
Combination, (2) no person (other than any employee benefit plan (or related
trust) sponsored or maintained by the Surviving Entity), is or becomes the
beneficial owner, directly or indirectly, of thirty percent (30%) or more of the
total voting power of the outstanding voting securities eligible to elect
directors of the Surviving Entity and (3) at least a majority of the members of
the board of directors of the Surviving Entity following the consummation of the
Business Combination were Incumbent Directors at the time of the Board’s
approval of the execution of the initial agreement providing for such Business
Combination (any Business Combination which satisfies all of the criteria
specified in (1), (2) and (3) of this paragraph (iii) will be deemed to be a
“Non‑ Qualifying Transaction”);
(iv) the consummation of a sale of all or substantially all of the assets of the
Company (other than to a wholly owned subsidiary of the Company); or
(v) the Company’s shareholders approve a plan of complete liquidation or
dissolution of the Company.
Actions taken by the Company to merge, consolidate, liquidate or otherwise
reorganize one or more of its subsidiaries or affiliates shall not constitute a
Change in Control for purposes of this Agreement.”


2.
The following definitions in Section 1.2 are each hereby amended and restated to
read in its respective entirety as follows:



“(k) “Dividend Equivalent” means, with respect to a share of Restricted Stock
Award or RSUs, an amount equal to the cash dividend paid on one share of Common
Stock during the Restriction Period applicable to the Restricted Stock or RSU
Award. All Dividend Equivalents





--------------------------------------------------------------------------------





shall be reinvested in the Restricted Stock or RSU Award, as applicable, at a
purchase price equal to the Fair Market Value on the dividend date.
(l) “Earned” means, in relation to a Restricted Stock or RSU Award subject to
Performance Goals, that the performance of the Company meets or exceeds the
Performance Goal or Goals established by the Committee relating to such
Restricted Stock or RSU Award.
(s) “Performance Goals” shall mean, with respect to a Performance Measure, the
objective financial performance target level or levels set by the Committee that
are to be attained during a Performance Period as a condition to earning a Stock
Option, Restricted Stock or RSU Award. In setting Performance Goals, the
Committee may, but shall not be required to, do so with reference to the
performance goals attained by other companies in a Fulton peer group chosen by
the Committee.
(t) “Performance Measures” means one or more of the following: (i) total
shareholder return; (ii) return on shareholders’ equity; (iii) return on
capital; (iv) earnings per share; (v) net income; (vi) Fair Market Value of
Common Stock, (vii) return on assets, or (viii) such other Performance Measure
as may be established by the Committee. The Committee shall determine a minimum
performance level below which no Restricted Stock or RSU Award or, to the extent
applicable, no Stock Options, shall be Earned and a performance schedule under
which the number of shares earned may be less than, equal to, or greater than
the number of shares subject to a Restricted Stock or RSU Award or, to the
extent applicable, the number of shares under Stock Options granted, based upon
the Company’s achievement relative to the Performance Goals. The Committee may
adjust the Performance Goals and Performance Measures to reflect significant
unforeseen events.
(u) “Performance Period” means, in relation to Stock Options, Restricted Stock
or RSU Awards, any period for which Performance Goals have been established.
(x) “Restricted Stock Award” means an Award of Common Stock granted to a
Participant pursuant to Article IV that is subject to a Restriction Period.
(y) “Restricted Stock Units” or “RSU” means an Award of units to acquire one
shares of Common Stock per unit, granted to a Participant pursuant to Article IV
that is subject to a Restriction Period.
(z) “Restriction Period” means, (i) in relation to Stock Options, the period of
time (if any) prior to which such Stock Options may not be exercised and (ii) in
relation to Restricted Stock or RSU Awards, the period of time (if any) during
which (1) such shares are subject to forfeiture pursuant to the Plan and (2)
such shares may not be sold, assigned, transferred, pledged or otherwise
disposed of by the Participant.
(aa) “Retirement” means termination from service as a Non-Employee Director with
the Company, a Company subsidiary or as a member of any advisory board
established by the Company or any Company subsidiary, as applicable (i) after
the Participant has completed a minimum number of years of service (as
established by the Committee from time to time) on the Board, a Company
subsidiary board of directors or a Company or Company subsidiary advisory board,
(ii) because the Participant has reached a mandatory board retirement age (if
any) implemented for the Company, a Company subsidiary board or a Company or
Company subsidiary





--------------------------------------------------------------------------------





advisory board, or (iii) termination from Board service under other
circumstances that the Committee deems equivalent to retirement.
(bb) “Stock Award” means an award of Common Stock granted to a Participant
pursuant to Article II that is not subject to a Restriction Period.
(cc) “Stock Option” means a right granted to a Participant pursuant to Article
III to purchase, before a specified date and at a specified price, a specified
number of shares of Common Stock.
(dd) “Vest” means, (i) in relation to Stock Options, that the Restriction Period
relating to such Stock Options has expired and that such Stock Options may be
exercised (subject to any other applicable terms and conditions) and (ii) in
relation to Restricted Stock or RSU Award, that the Restriction Period relating
to such Restricted Stock or RSU Award has expired and that such Restricted Stock
Award or shares of Common Stock underlying a Restricted Stock Units Award is the
unrestricted property of the Participant (subject to any other applicable terms
and conditions).”
3.
Section 1.4 is hereby amended and restated to read in its entirety as follows:



“1.4 - TYPES OF GRANTS UNDER THE PLAN
Awards under the Plan may be in the form of any one or more of the following:
(a) Stock Awards;
(b) Nonstatutory Stock Options;
(c) Restricted Stock Awards; and
(d) Restricted Stock Unit Awards.”
4.
Section 1.5(a) is hereby amended and restated to read in its entirety as
follows:



“1.5 - SHARES SUBJECT TO THE PLAN AND INDIVIDUAL AWARD LIMITATION
(a) A maximum of 500,000 shares of Common Stock may be issued under the Plan.
All such shares may be granted in the form of any Awards authorized for issuance
under Section 1.4. The total number of shares authorized is subject to
adjustment as provided in Section 6.1 hereof. Shares of Common Stock issued
under the Plan may be treasury shares or authorized but unissued shares. In the
discretion of the Committee, fractional shares may be issued under the Plan or
Awards may be rounded up to next whole share of Common Stock.”
5. Article IV is hereby amended and restated to read in its entirety as follows:







--------------------------------------------------------------------------------





“ARTICLE IV.
RESTRICTED STOCK AWARDS
4.1 - RESTRICTED STOCK AND RESTRICTED STOCK UNITS AWARDS
The Committee may grant Restricted Stock or RSU Awards to Participants subject
to such terms and conditions as the Committee shall determine, as set forth in
the Restricted Stock or RSU Award agreement referenced in Section 4.2, provided
that each Restricted Stock or RSU Award shall be subject to a Restriction Period
prior to Vesting and may be subject to the attainment of specified Performance
Goals prior to being Earned.
4.2 - RESTRICTED STOCK OR RESTRICTED STOCK UNITS AWARD AGREEMENTS
Each Restricted Stock or RSU Award shall be evidenced by a written agreement
between the Company and the Participant to whom such Award is granted. The
agreement shall specify the number of shares or units awarded, the terms and
conditions of the Award including the Restriction Period and, as applicable, any
required Performance Goals.
4.3 - AWARDS AND CERTIFICATES
Shares of Common Stock awarded pursuant to a Restricted Stock Award shall be
registered in the name of the Participant, and evidenced either by the issuance
of certificates or by book entry on the stock transfer records of the Company
showing the applicable restrictions, if any. Certificates evidencing Restricted
Stock Awards, bearing appropriate restrictive legends, shall be held in custody
by the Company until the restrictions thereon are no longer in effect. After the
lapse or waiver of the restrictions imposed upon the Restricted Stock Award, the
Company shall deliver in the Participant’s name one or more stock certificates,
free of restrictions, evidencing the shares of Common Stock subject to the
Restricted Stock Award with respect to which the restrictions have lapsed or
been waived, or shall reregister the shares of Common Stock on the stock
transfer records of the Company free of the applicable restrictions.
Restricted Stock Units awarded shall be evidenced by the RSU Award agreement
until the applicable Restriction Period ends and, as applicable, such Award is
Earned upon achievement of applicable Performance Goals. After the lapse or
waiver of the restrictions imposed upon the RSU Award, the Company shall deliver
in the Participant’s name one or more stock certificates, free of restrictions,
evidencing the shares of Common Stock underlying the RSU Award with respect to
which the restrictions have lapsed or been waived, or shall reregister the
shares of Common Stock on the stock transfer records of the Company free of the
applicable restrictions.
4.4 - RESTRICTION PERIOD
At the time a Restricted Stock or RSU Award is made, the Committee shall
establish a Restriction Period applicable to such Award and, upon expiration or
lapse of a Restriction Period, the Restricted Stock or RSU Award shall Vest and
the shares subject to the Restricted Stock Award, or issuable under the RSU
Award shall become the unrestricted property of the Participant. The Committee
may provide for the lapse of such restrictions in installments or all at one
time and may accelerate or waive such restrictions, in whole or in part, based
on service and such other factors as the Committee may determine.





--------------------------------------------------------------------------------





4.5 - OTHER TERMS AND CONDITIONS OF RESTRICTED STOCK AWARDS
Shares of Common Stock subject to Restricted Stock Awards or underlying RSU
Awards shall be subject to the following terms and conditions:
(a) Except as otherwise provided in the Plan or in the Award agreement, the
Participant shall not have all the rights of a shareholder of the Company,
including the right to vote the shares;
(b) Cash dividends paid with respect to Common Stock subject to a Restricted
Stock or RSU Award shall entitle a Participant to Dividend Equivalents that are
reinvested to purchase additional shares of Common Stock subject to the same
terms, conditions, and restrictions that apply to the Restricted Stock or RSU
Award with respect to which such Dividend Equivalents were credited;
(c) Any other terms and conditions as the Committee may elect to include in the
Award agreement as described in Section 4.2.
4.6 - TERMINATION OF BOARD SERVICE
(a) In the event a Participant’s Board service terminates during the Restriction
Period by reason of death, Disability or Retirement, and the Participant had
completed a minimum of one year of board service during the Restriction Period,
all restrictions shall lapse on the full number of shares or units subject to
restriction.
(b) If a Participant’s Board service is terminated during the Restriction Period
for any reason other than one listed in (a) above, the Participant shall forfeit
all shares or units subject to restriction.
(c) Notwithstanding Sections 4.6(a) and 4.6(b), in the event a Participant’s
Board service is terminated during the Restriction Period under special
circumstances recognized as such by the Committee, the Committee may, in its
sole discretion, waive in whole or in part any or all remaining restrictions.
4.7 - CHANGE IN CONTROL PROVISIONS
In the event of any Change in Control, all restrictions applicable to any
outstanding Restricted Stock or RSU Awards shall lapse, and all outstanding
Restricted Stock or RSU Awards shall Vest and be Earned, as of the date of such
Change in Control.”
6. Section 6.9 is hereby amended and restated to read in its entirety as
follows:


“6.9 - TERMINATION OF BOARD SERVICE--CERTAIN FORFEITURES; CLAW-BACK
Notwithstanding any other provision of the Plan (other than provisions regarding
Change in Control, including without limitation Sections 3.4(d) and 4.7, which
shall apply in all events), a Participant shall have no right to exercise any
Stock Option or receive payment of any or Restricted Stock or RSU Award if the
Participant is discharged from Board service for willful, deliberate, or gross
misconduct as determined by the Committee in its sole discretion. Furthermore,
in any such case and notwithstanding any other provision of the Plan to the
contrary, in the event that a Participant received or is entitled to cash or the
delivery or Vesting of Common Stock pursuant to an Award during the 12 month
period prior to the Participant’s discharge from





--------------------------------------------------------------------------------





Board service, the Committee, in its sole discretion, may require the
Participant to return or forfeit the cash and/or Common Stock received with
respect to an Award (or its economic value as of: (i) the date of the exercise
of Stock Options ; (ii) the date immediately following the end of the
Restriction Period for Restricted Stock or RSU Awards or (iii) the date of grant
or payment with respect to Stock Awards, as the case may be). The Committee’s
right to require forfeiture under this Section 6.9 must be exercised within 90
days after discharge from Board service.
 In addition to the foregoing, the Company may subject this Plan and any Awards
made hereunder to any “claw-back policy” adopted subsequent to the date of this
Plan.”
7. Section 6.10 is hereby amended and restated to read in its entirety as
follows:
    
“6.10 - SUBSTITUTED OR ASSUMED AWARDS.
Stock Options, Restricted Stock or RSU Awards may be granted under the Plan from
time to time in substitution for stock options or restricted stock (or such
options, restricted stock or restricted stock units may be assumed by the
Company), held by current or former employees or directors, or other optionees
or holders of restricted stock, of a corporation which becomes or is about to
become an Affiliate of the Company as the result of a merger or consolidation of
such corporation with the Company or one of its Affiliates, or the acquisition
by the Company or one of its Affiliates of the assets of such corporation, or
the acquisition by the Company or one of its Affiliates of stock of such
corporation as the result of which it becomes an Affiliate. The terms and
conditions of the Stock Options, Restricted Stock or RSU Awards so granted or
assumed may vary from the terms and conditions set forth in this Plan to such
extent as the Committee at the time of grant may deem appropriate to conform, in
whole or in part, to the provisions of the options or restricted stock being
substituted or assumed.”
8. Section 7.1 is hereby amended and restated to read in its entirety as
follows:


“7.1 - AMENDMENT AND TERMINATION


The Board of Directors or the Committee may modify, amend, or terminate the Plan
at any time except that, to the extent then required by applicable law, rule,
regulation, or applicable listing requirements for the Company’s Common Stock,
approval of the holders of a majority of shares of Common Stock represented in
person or by proxy at a meeting of the shareholders will be required to increase
the maximum number of shares of Common Stock available for distribution under
the Plan (other than increases due to adjustments in accordance with the Plan)
or to “materially amend” the Plan under applicable listing requirements for the
Company’s Common Stock. No modification, amendment, or termination of the Plan
shall adversely affect the rights of a Participant under a grant previously made
to such Participant without the consent of such Participant.”


All other provisions of the Plan, except as amended herein, remain in full force
and effect.











--------------------------------------------------------------------------------





IN WITNESS WHEREOF, this Amendment No. 1 is executed by this 20th day of
December, 2017.
FULTON FINANCIAL CORPORATION


By: _/s/ Bernadette M. Taylor______________
Name:    Bernadette M. Taylor
Title:    Senior Executive Vice President and
Chief Human Resources Officer







